Case 5:17-cv-02514-JGB-SHK Document 229 Filed 12/06/19 Page 1 of 3 Page ID #:4602




   1
   2
   3
   4
   5
   6
                              UNITED STATES DISTRICT COURT
   7
              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
   8
   9    Raul Novoa, et al.,                                           Case No.
                                                               EDCV 17-2514 JGB (SHKx)
  10
                                              Plaintiffs,
  11
                     v.
  12                                                          ORDER ON PLAINTIFFS’
                                                               MOTION FOR CLASS
        The GEO Group, Inc.,                                     CERTIFICATION
  13
  14                                         Defendant.
  15
  16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  17                This matter having come before the Court upon Plaintiffs’ Motion for
  18   Class Certification, (Dkt. No. 192), and good cause being shown,
  19
             It is hereby ORDERED that the Motion is GRANTED. The Court hereby
  20
       orders the following classes be certified, with Plaintiffs Raul Novoa,1 Jaime Campos
  21
       Fuentes, Abdiaziz Karim, and Ramon Mancia appointed as the class
  22
       representatives:
  23
             1. The Adelanto Wage Class: All civilly detained immigrants who (i) were
  24
       detained at the Adelanto ICE Processing Center any time between December 19,
  25
       2014 and the date of final judgment in this matter, and either (ii) participated in the
  26
  27
       1 Novoa’s claims are not typical of the Uncompensated Work Program Subclass, so
  28
       he is not a representative of that Subclass only. (See Dkt. No. 223 at 19.)
Case 5:17-cv-02514-JGB-SHK Document 229 Filed 12/06/19 Page 2 of 3 Page ID #:4603




   1   Voluntary Work Program at any point during their detention, or (iii) performed
   2   work for no compensation in the Uncompensated Work Program pending their
   3   participation in the Voluntary Work Program, or (iv) performed work for no
   4   compensation pursuant to the Adelanto Housing Unit Sanitation Policy.
   5         2. The Adelanto Forced Labor Class: All civil immigration detainees who
   6   were detained at the Adelanto ICE Processing Center any time between May 1,
   7   2011 and the date of final judgment in this matter (the “Adelanto Forced Labor
   8   Class”), with the following subclasses:
   9
                    a. The Work Program Subclass: All individuals who participated in
  10
                       the Voluntary Work Program at any point during their detention;
  11
                       and
  12
                    b. The Uncompensated Work Program Subclass: All individuals who
  13
                       participated in the Uncompensated Work Program at any point
  14
                       during their detention.
  15
  16         3. The Nationwide HUSP Class: All civilly detained immigrants who (i)

  17   were detained at any civil immigration detention center owned or operated by GEO

  18   in the United States between December 19, 2007 and the date of final judgment in

  19   this matter, and (ii) were subject to a GEO Housing Unit Sanitation Policy (HUSP)

  20   at any point during their detention.

  21         Excluded from the definition of the Nationwide HUSP Class are the
  22   following: (1) individuals detained in GEO’s family residential detention facility in
  23   Karnes City, Texas; (2) individuals detained in the Alexandria Staging Facility in
  24   Alexandria, Louisiana; (3) any individual detained in the custody of the U.S.
  25   Marshall or any other law enforcement agency at a GEO facility where the
  26   company also detains civil immigration detainees pursuant to contracts with ICE;
  27   and (4) civilly detained immigrants detainees held at the Aurora ICE Processing
  28   Center in Aurora, Colorado at any time before October 22, 2014.
                                                 2
Case 5:17-cv-02514-JGB-SHK Document 229 Filed 12/06/19 Page 3 of 3 Page ID #:4604




   1         Court hereby certifies the Adelanto Wage Class under Federal Rule of Civil
   2   Procedure 23(b)(3); the Adelanto Forced Labor Class, including the Work Program
   3   Subclass and the Uncompensated Work Program Subclass, under Rules 23(b)(2)
   4   and 23(b)(3); and the Nationwide HUSP Class under Rule 23(b)(2).
   5         The Court appoints the law firms of Burns Charest, LLP, Ahdoot and
   6   Wolfson, PC, and the Law Office of R. Andrew Free as class counsel, and orders
   7   that notice of this action be provided to the classes and subclasses.
   8
   9
  10   IT IS SO ORDERED

  11
        Dated: December 6, 2019
  12
        NUNC PRO TUNC AS OF
  13    November 26, 2019                        THE HONORABLE JESUS G. BERNAL
  14                                             United States District Judge

  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 3
